Mr. Justice Gridley delivered the opinion of the court. 3. Release, § 26*—questions for jury. In an action against two tort feasors, the question whether a certain sum paid to plaintiff by one of the defendants after the commencement of the suit was received in satisfaction of all claims against such defendant, held properly submitted to the jury. 4. Appeal and errob, § 1507*—when restricting cross-examination as to release, not error. Trial court’s ruling in sustaining objections to questions asked plaintiff on cross-examination relative to her acceptance of a certain sum paid plaintiff by one of the defendants,. held not error where the court allowed counsel large latitude in questioning witness as to such subject.